Cornell, J.
Upon the findings of fact the dwelling-house, together with the land within the enclosure surrounding it, which was used and occupied as a place of residence for the parish priest, was clearly subject to taxation, under the .authority of St. Peter’s Church v. County of Scott, 12 Minn. 595. The direct use made of the property was a secular, and not a religious one. The fact that the priest who occupied it, and for whose occupation as a residence it was intended, devoted himself exclusively to the service of the church to which it belonged, whereby the religious interests of the church were subserved, did not change the character of the occupancy, or make the direct use of the property any the less a secular one. The ruling upon this point in 12 Minn., supra, has been long acquiesced in and acted upon as settled law, and, in our opinion, no sufficient reason exists for changing it by judicial decision at this late day.
By the decision of the district court, the parochial school building, together with the land whereon it is situated, and the adjacent grounds used in connection therewith for a play-ground, is held to be exempt from taxation under section 3, article 9, of the constitution, and the statute enacted in pursuance thereof, (Gen. St. 1878, c. 11, § 5,) on the ground that the school itself is an institution of purely public charity within the meaning of that clause ©f the constitution, and that the land used for a play-ground is needed by the children for the beneficial enjoyment of the school, and is not unnecessarily large for that purpsse. The case cited and relied upon in support of this position (Gerke v. Purcell, 25 Ohio, 229) fully sustains the view thus taken by the court, *506and justifies the legal conclusion it reached upon its findings of-fact. The establishment and maintenance of a school of the character mentioned, out of revenues of the church, and the voluntary contributions of those of its patrons who are able and willing to give, no pecuniary profit being derived therefrom nor expected, the same being open upon equal terms to all children of Catholic parents belonging to the parish, and to all others living therein, of whatever religious belief, who may desire to avail themselves of the same, it being left optional with the latter to receive religious instruction or not, as their parents may choose, is, in the legal sense, not only a charity, but one wholly and entirely of a public nature, and therefore a purely public one. As such, the institution is not a proper subject of taxation, though it be conceded, as it seems to be by counsel, that it is not exempt as a seminary of learning, within the meaning of the constitution; and, under the statute, the building and land belonging to it, and essential to its beneficial use and enjoyment, are also exempt.
It may well be questioned, however, whether, in specifically enunciating as the subject of exemption “public schoolhouses, academies, colleges, universities, and all seminaries, of learning,” it was not intended to include in the last-named class all schools of an educational character not mentioned in the preceding part of the section. The word “seminary”' has no fixed legal meaning. Abbott’s Law Diet., “Seminary.” It is defined by Webster to be “a place of training; institution of education; a school, academy, college or university, in which young persons are instructed in the several branches of learning which may qualify them for their future-employments.” The origin of the word would seem to imply the place where the seeds of an education are sown and implanted. It is neither a strained nor unnatural construction to hold that it was used in the clause under consideration in its broadest sense, to denote any and every place of training or institution of learning not already specifically named.
The school in question is not of the class .of public schools-*507which are required to be established, and which are provided for in the constitution, (article 8, §§ 1, 2, 3,) for it is not established by public authority, and the title to the property belonging to it is not vested in the public. A parish school building is not, therefore, a “public school-house” in the sense in which that phrase is used in section 3, article 9, of that instrument. It may, however, be regarded as a semi- . nary of learning, inferior to an academy, college or university, but of like grade with the public common schools, and, like them, open to the public upon equal terms to all; and, as such, it is entitled, together with the necessary grounds used in connection with it, to the benefit of the exemption.
The questions certified to us were decided correctly by the district court, and its decision is accordingly affirmed.